        Case 1:20-cv-02142-MCC Document 10 Filed 04/06/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RICARDO MCCLURE,                        :       Civil No. 3:20-cv-2142
                                        :
      Petitioner,                       :
                                        :
v.                                      :       (Magistrate Judge Carlson)
                                        :
COMMONWEALTH OF                         :
PENNSYLVANIA, et al.,                   :
                                        :
      Respondents.                      :
                                        :

                                      ORDER

      AND NOW, this 6th day of April, 2021, in accordance with the accompanying

Memorandum Opinion, IT IS ORDERED that McClure’s petition for a writ of

habeas corpus in this case is DISMISSED as unexhausted without prejudice to

renewal when and if McClure fully exhausts these legal claims and a certificate of

appealability shall not issue. IT IS FURTHER ORDERED that no certificate of

appealability shall issue and the clerk is directed to CLOSE this file.



                                        S/Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                            1
